DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they submit the amended claims 16 and 20 that includes allowable subject matters. Thus, this application is in condition for allowance.


Allowable Subject Matter
Claims 16,17 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor package structure, comprising: “… a second semiconductor die disposed on the first surface of the first passivation layer, [[.]] a second encapsulant encapsulating the second semiconductor die, wherein the second encapsulant is surrounded by the second portion of the first circuit layer, wherein the second encapsulant has a surface substantially coplanar with the first protection layer” in combination of all of the limitations of claim 16. Claims 17 and 21-24 include all of the limitations of claim 16.
Regarding claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a substrate structure, comprising: “…, wherein before (a), the method further comprises: (al) providing a carrier, wherein a conductive foil is disposed on the carrier, wherein in (a), the first circuit layer is formed on the conductive foil and exposes a portion of the conductive foil, wherein in (b), the first passivation layer covers the portion of the conductive foil; and wherein after (d), the method further comprises: (e) removing the carrier; and (el) removing the conductive foil from the first circuit layer and the first passivation layer” in combination of all of the limitations of claim 20. Claim 25 includes all of the limitations of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818